      Case 1:18-cv-06768-DLC Document 44 Filed 04/25/19 Page 1 of 25



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------X
                                        :              18cv6768(DLC)
DEUTSCHE BANK TRUST COMPANY AMERICAS,   :
                                        :            OPINION AND ORDER
                          Plaintiff,    :
               -v-                      :
                                        :
RADO LIMITED PARTNERSHIP,               :
                                        :
                          Defendant.    :
                                        :
----------------------------------------X
                                        :
RADO LIMITED PARTNERSHIP,               :
                                        :
                     Counterclaimant,   :
               -v-                      :
                                        :
DEUTSCHE BANK TRUST COMPANY AMERICAS,   :
                                        :
                     Counterdefendant. :
                                        :
----------------------------------------X

APPEARANCES

For the plaintiff and counter-defendant:
David G. Januszewski
Sesi V. Garimella
Cahill Gordon & Reindel LLP
80 Pine Street
New York, New York 10005
(212) 701-3073

For the defendant and counter-claimant:
Jenice L. Malecki
Malecki Law
11 Broadway, Suite 715
New York, New York 10004
(212) 943-1233
      Case 1:18-cv-06768-DLC Document 44 Filed 04/25/19 Page 2 of 25



DENISE COTE, District Judge:

     Defendant Rado Limited Partnership (“Rado”) held a

nondiscretionary custody account (“Custody Account”) at Deutsche

Bank Trust Company Americas (“DBTCA”) and gave Fernando Haberer

(“Haberer”) authority to direct the trading in the Custody

Account.   Haberer was related by marriage to the beneficial

owners of the Rado funds and securities managed by Haberer.

Haberer’s relatives now contend Haberer defrauded them through a

series of investment decisions that resulted in, among other

things, an overdraft in the Custody Account.        In opposition to

DBTCA’s efforts to collect on the overdraft in the Custody

Account, Rado has filed four counterclaims (“Claims”), which in

essence argue that DBTCA should have done more to protect Rado

from Haberer and his investment decisions.        DBTCA’s motion to

dismiss Rado’s Claims is granted.

                               Background

     The following facts are taken from Rado’s Claims and

documents integral to those Claims.       Those documents include the

2011 Worldwide Custody Account Agreement (“Custody Agreement”)

and Rado’s 2012 and 2016 agreements granting Haberer a power of

attorney (the “2012 POA” and the “2016 POA”).

     DBTCA is a New York banking corporation that is a

subsidiary of Deutsche Bank AG, a Swiss entity.         Rado is a

limited partnership organized under the laws of New Zealand.


                                    2
         Case 1:18-cv-06768-DLC Document 44 Filed 04/25/19 Page 3 of 25



Rado is wholly owned by the Diego Trust, a trust established to

benefit Diego Romay and his family.

The Custody Agreement

     In March of 2011, Rado opened the Custody Account with

DBTCA, which was governed by a Custody Agreement.            Under the

terms of the Custody Agreement, DBTCA agreed to “keep and

protect, in the same manner as the Bank keeps and protects its

own similar property, the securities, cash or other financial

assets [Rado] deposit[s] in [its] Account(s)” in exchange for

monthly fees based on the value of the property held by the

DTBCA.     DBTCA also agreed that, “[u]pon instructions from [Rado]

or [its] Advisor, the Bank will buy or sell, for [Rado’s]

Account and at [Rado’s] sole risk, securities or other financial

instruments and any foreign currency needed to complete these

transactions.”      Although Rado or its advisor was responsible for

placing orders with DBTCA, the Custody Agreement provided that

“[t]he Bank may effect orders to buy or sell securities [and

other investments] in any commercially reasonable manner the

Bank deems appropriate.”        This included, for example, DBTCA’s

right to “select, in the Bank’s sole discretion, the brokers,

dealers, counterparties or other intermediaries the Bank uses,

including itself or its affiliates.”

     DBTCA also preserved its discretion to decline certain

transactions by Rado or its advisor.          The Custody Agreement


                                       3
         Case 1:18-cv-06768-DLC Document 44 Filed 04/25/19 Page 4 of 25



provides, for example, that “[t]he Bank may decline to execute

or settle a purchase order if the Bank is not satisfied, in the

Bank’s sole judgment, that [Rado] will have sufficient available

funds or credit in [its] Account.”          Rado agreed “to indemnify

and hold the Bank harmless for any losses, costs or expenses the

Bank incurs if [Rado] fail[s] to furnish immediately available

funds when required to pay for [its] transactions and expenses.”

Rado also agreed that any of Rado’s property held by DBTCA

“shall be security for . . . any loans, overdrafts or other

credit extended to [Rado].”

     In addition, the Custody Agreement describes the methods by

which Rado and DBTCA may communicate regarding the Custody

Account.     For example, DBTCA agreed to provide written

statements of all transactions for Rado’s accounts on a monthly

basis.     Should there be any objections to the account

statements, Rado agreed “to provide them to the Bank within

thirty (30) days after the date of the Account Statement,” and

consented that “if [it] do[es] not do so, it will be agreed that

[Rado] ha[s] no objections to the Account Statement.”

     Finally, the Custody Agreement enumerates the limited scope

of DBTCA’s duties with respect to the Custody Account.             It

provides that DBTCA’s “sole responsibility, unless [it]

expressly agrees otherwise, is to receive, keep and protect

[Rado’s] Property as custodian, to maintain financial assets


                                       4
      Case 1:18-cv-06768-DLC Document 44 Filed 04/25/19 Page 5 of 25



(within the meaning of the New York Uniform Commercial Code (“NY

UCC”)) in the Account as security entitlements in [Rado’s]

favor, and to provide the execution services, as described in

this Agreement.”    It also informed Rado that DBTCA would bear no

responsibility for advising Rado on the merits of any investment

decision:

     You will make your own investment decisions for the
     Account, based on information you obtain on your own
     or the advice of your Advisor or other professional
     advisors and experts you select. The Bank is not
     responsible for advising you about securities or other
     investments and you will not rely on any advice or
     information you receive from the Bank in making your
     investment decisions. The Bank also is not
     responsible for determining the suitability of any
     investment for you or the merits of any investment you
     make for the Account, regardless of any information
     the Bank has about you or the investment or its
     issuer.

The 2012 and 2016 POAs

     Rado provided two powers of attorney to DBTCA, one in 2012

and a second in 2016, authorizing Haberer, through his company

Biscayne Capital S.A. (“Biscayne”), to conduct the trading

activity in the Custody Account.        Haberer was related to the

Romay family by marriage.     Through the 2012 POA, Rado authorized

Haberer “to buy, sell, and trade in securities” at DBTCA “for

[Rado’s] account and risk” and Rado agreed “to indemnify and

hold [DBTCA] harmless from all claims that may arise in

connection [with the 2012 POA].”        Rado further agreed in the

2012 POA “to pay [DBTCA] promptly on demand any and all losses


                                    5
      Case 1:18-cv-06768-DLC Document 44 Filed 04/25/19 Page 6 of 25



and liabilities arising [from the 2012 POA] or from any action

taken or not taken by [Rado] in reliance [on the 2012 POA],

including without limitation, any debit balance due with respect

to the Account.”

     The 2016 POA also authorized DBTCA to accept instructions

from Haberer with respect to the Custody Account.         It provided

that DBTCA “may conclusively assume that all actions taken and

instructions given by each of the Authorized Signer(s) [such as

Haberer] have been properly taken or given pursuant to authority

vested in such Authorized Signer(s) . . . .”        The 2016 POA also

affirmed that Rado would “indemnify and hold the Bank harmless

from all claims, liabilities, losses, costs, expenses (including

attorneys’ fees) related to or arising from any action or

inaction by any such Authorized Signer(s).”

The Biscayne Entities

     Biscayne and Haberer are associated with Biscayne Capital

Holdings (“Holdings”) and its affiliates.        Deutsche Bank S.A.,

DBTCA’s parent company, had a longstanding relationship with

Holdings.   DBTCA also carried accounts for some of Holdings’s

affiliates.   DBTCA’s relationship to Holdings and its affiliates

was managed by DBTCA’s employee, Reynaldo Figueredo

(“Figueredo”).

     Among Holdings’s affiliates is Biscayne Capital

International LLC (“LLC”).     In 2016, the Securities and Exchange


                                    6
      Case 1:18-cv-06768-DLC Document 44 Filed 04/25/19 Page 7 of 25



Commission (“SEC”) ordered LLC to cease and desist “owning,

creating and improperly selling what are now essentially

worthless proprietary products.”        It is alleged that LLC and

related Biscayne entities did not comply with the SEC Cease-and-

Desist Order.

     Following the SEC Cease-and-Desist Order, Deutsche Bank AG

decided to close accounts held by affiliates of Holdings.

Related accounts at DBTCA were also scrutinized but allowed to

stay open.   At the request of Figueredo, certain other accounts

previously held in Deutsche Bank AG were transferred to DBTCA.

Overdraft in the Custody Account

     In January 2018, Haberer directed DBTCA to buy

approximately $12 million in illiquid notes related to the

“essentially worthless proprietary products” that were subject

to the 2016 SEC Cease-and-Desist Order. 1      DBTCA made those

purchases.   Because the Custody Account did not have sufficient

funds to cover these purchases, Haberer also directed DBTCA to

sell approximately $12 million in notes that were also related

to those subject to the 2016 SEC Cease-and-Desist Order. 2         In


1 Rado alleges that some of these notes were “issued by the same
proprietary product issuers included in the 2016 SEC Cease and
Desist Order.”
2 From the Claims, it appears that, as a result of Haberer’s
previous investments, the Custody Account already held a
substantial number of securities that Rado contends were related
to those subject to the 2016 Cease-and-Desist Order.


                                    7
      Case 1:18-cv-06768-DLC Document 44 Filed 04/25/19 Page 8 of 25



many cases, one or more entities related to Holdings was a

counterparty to these transactions.       Each of the orders to sell

failed, was reversed, or was cancelled.       This left an overdraft

in the Rado Custody Account of approximately $12 million.              Most

of the attempted sale transactions do not appear on the monthly

statements for the Custody Account. 3

     In March and April 2018, Haberer transferred cash and

securities into the Custody Account in order to satisfy the

deficit.    These funds and assets principally belonged to third

parties and other clients of Haberer.       On June 1, 2018, DBTCA

sent a letter to Rado demanding payment of $2,557,262.72, the

remaining cash deficiency in the Custody Account.

Procedural History

     On July 27, 2018, DBTCA brought suit against Rado for

breach of the Custody Agreement, seeking damages in the amount

of $2,557,262.72 plus interest.      On September 12, Rado answered

and brought four Claims for breach of contract, aiding and

abetting fraud, aiding and abetting breach of fiduciary duty,

and gross negligence.    On December 5, DTBCA moved to dismiss all

of Rado’s Claims.    That motion was fully submitted on January

15, 2019.

                               Discussion

3 The account statements do record that one sale order entered
December 22, 2017 was “reversed.”


                                    8
      Case 1:18-cv-06768-DLC Document 44 Filed 04/25/19 Page 9 of 25



     “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face.”       Richards v. Direct

Energy Servs., LLC, 915 F.3d 88, 105 (2d Cir. 2018) (citation

omitted).   A claim to relief is plausible when the factual

allegations in a complaint “allow[] the court to draw the

reasonable inference that the defendant is liable for the

misconduct alleged.”    Kolbasyuk v. Capital Mgmt. Servs., LP, 918

F.3d 236, 239 (2d Cir. 2019) (citation omitted).         “[T]hreadbare

recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.”       Carlin v. Davidson Fink

LLP, 852 F.3d 207, 212 (2d Cir. 2017).       The plaintiff must plead

enough facts to “nudge[] [his] claims across the line from

conceivable to plausible . . . .”       Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007).

     When a party moves to dismiss for failure to state a claim

upon which relief can be granted under Rule 12(b)(6), Fed. R.

Civ. P., a court must “constru[e] the complaint liberally,

accept[] all factual allegations as true, and draw[] all

reasonable inferences in the plaintiff’s favor.”         Coal. for

Competitive Elec., Dynergy Inc. v. Zibelman, 906 F.3d 41, 48-49

(2d Cir. 2018) (citation omitted).       “A complaint is deemed to

include any written instrument attached to it as an exhibit or

any statements or documents incorporated in it by reference.”


                                    9
     Case 1:18-cv-06768-DLC Document 44 Filed 04/25/19 Page 10 of 25



Nicosia v. Amazon.com, Inc., 834 F.3d 220, 230 (2d Cir.

2016) (citation omitted).     A court may also consider documents

that are “integral to the complaint.”        Goel v. Bunge, Ltd., 820

F.3d 554, 559 (2d Cir. 2016).     “A document is integral to the

complaint where the complaint relies heavily upon its terms and

effect.”   Id.   A court may consider “documents that the

plaintiffs either possessed or knew about and upon which they

relied in bringing the suit . . . .”        Rothman v. Gregor, 220

F.3d 81, 88 (2d Cir. 2000).     A court may also take judicial

notice of “relevant matters of public record.”        Giraldo v.

Kessler, 694 F.3d 161, 164 (2d Cir. 2012).

     Claims that sound in fraud must be plead with particularity

pursuant to Fed. R. Civ. P. 9(b).        United States ex rel.

Polansky v. Pfizer, Inc., 822 F.3d 613, 617-18 (2d Cir. 2016).

“To satisfy this Rule, a complaint alleging fraud must (1)

specify the statements that the plaintiff contends were

fraudulent, (2) identify the speaker, (3) state where and when

the statements were made, and (4) explain why the statements

were fraudulent.”    United States ex rel. Ladas v. Exelis, Inc.,

824 F.3d 16, 25 (2d Cir. 2016) (citation omitted).         Although

Rule 9(b) allows knowledge to be averred generally, a plaintiff

must “plead facts giving rise to [a] ‘strong inference’ of

actual knowledge” in order to survive a motion to dismiss.




                                    10
      Case 1:18-cv-06768-DLC Document 44 Filed 04/25/19 Page 11 of 25



Lerner v. Fleet Bank, N.A., 459 F.3d 273, 293 (2d Cir. 2006)

(citation omitted).

     Rado asserts four Claims for breach of contract, aiding and

abetting fraud, aiding and abetting breach of fiduciary duty,

and gross negligence.     Each Claim is addressed in turn.

I.   Breach of Contract

     “To state a claim for breach of contract under New York

law, 4 the complaint must allege: (i) the formation of a contract

between the parties; (ii) performance by the plaintiff; (iii)

failure of defendant to perform; and (iv) damages.”          Nick’s

Garage, Inc. v. Progressive Cas. Ins. Co., 875 F.3d 107, 114 (2d

Cir. 2017) (citation omitted) (footnote added).

     Under New York law, “a fundamental objective of contract

interpretation is to give effect to the expressed intention of

the parties.”    In re MPM Silicones, 874 F.3d 787, 795 (2d Cir.

2017).   If the intent of the parties is clear from the four

corners of a contract, its interpretation is a matter of law for

the court.   Am. Home Assurance Co. v. Hapag Lloyd Container

Linie, GmbH, 446 F.3d 313, 316 (2d Cir. 2006).         “The initial

inquiry is whether the contractual language, without reference

to sources outside the text of the contract, is ambiguous.”             In

re MPM Silicones, 874 F.3d at 795.

4 The Custody Agreement contains a choice of law provision
stating that it “shall be governed by and construed in
accordance with the laws of the State of New York.”

                                     11
     Case 1:18-cv-06768-DLC Document 44 Filed 04/25/19 Page 12 of 25



     An ambiguity exists where the terms of the contract
     could suggest more than one meaning when viewed
     objectively by a reasonably intelligent person who has
     examined the context of the entire integrated
     agreement and who is cognizant of the customs,
     practices, usages, and terminology as generally
     understood in the particular trade or business.

Law Debenture Trust Co. of New York v. Maverick Tube Corp., 595

F.3d 458, 466 (2d Cir. 2010) (citation omitted).        By contrast, a

contract is unambiguous if its “language has a definite and

precise meaning about which there is no reasonable basis for a

difference of opinion.”    Keiler v. Harlequin Enters. Ltd., 751

F.3d 64, 69 (2d Cir. 2014).

     “If a contract is clear, courts must take care not to alter

or go beyond the express terms of the agreement, or to impose

obligations on the parties that are not mandated by the

unambiguous terms of the agreement itself.”        Torres v. Walker,

356 F.3d 238, 245 (2d Cir. 2004) (citation omitted).         In

interpreting contracts, “words should be given the meanings

ordinarily ascribed to them and absurd results should be

avoided.”   Mastrovincenzo v. City of New York, 435 F.3d 78, 104

(2d Cir. 2006) (citation omitted).       Additionally, “an

interpretation of a contract that has the effect of rendering at

least one clause superfluous or meaningless is not preferred and

will be avoided if possible.”     LaSalle Bank Nat. Ass’n v. Nomura

Asset Capital Corp., 424 F.3d 195, 206 (2d Cir. 2005) (citation

omitted).


                                    12
     Case 1:18-cv-06768-DLC Document 44 Filed 04/25/19 Page 13 of 25



     Rado principally claims that DBTCA breached the Custody

Agreement in January 2018 by failing to cancel or reverse

Haberer’s orders to purchase approximately $12 million of

“essentially worthless proprietary products” related to

securities subject to the 2016 SEC Cease-and-Desist Order.             Rado

contends that, because the purchase orders resulted in a deficit

in the Custody Account, DBTCA’s decision to execute the orders

breached its obligation to “keep and protect” Rado’s assets and

to “effect [Rado’s] orders . . . in [a] commercially reasonable

manner.”   In addition, Rado argues that DBTCA breached the

Custody Agreement by providing Rado inaccurate account

statements.    Because none of these theories alleges any conduct

by DBTCA contrary to the terms of the Custody Agreement, Rado’s

Claim for breach of contract is dismissed.

     The terms of the Custody Agreement, as well as the 2012 and

2016 POAs, are plain and unambiguous.       DBTCA’s responsibilities

with respect to the Custody Account were strictly constrained by

their terms.   The Custody Account was a nondiscretionary

account; DBTCA expressly disclaimed any responsibility for

“advising [Rado] about securities or other investments” or

“determining the suitability of any investment.”        Rado agreed to

make its own investment decisions and DBTCA agreed to execute

them “at [Rado’s] sole risk.”     Pursuant to the 2012 and 2016

POAs, DBTCA was entitled to “conclusively assume” that Haberer’s


                                    13
     Case 1:18-cv-06768-DLC Document 44 Filed 04/25/19 Page 14 of 25



investment decisions were duly authorized.       In this context,

DBTCA’s obligation to “keep and protect” Rado’s assets did not

impose on DBTCA any duty to investigate or prevent the

investments that Haberer ordered in January 2018.

     Nor did DBTCA breach its obligation by failing to “effect”

Haberer’s orders in a “commercially reasonable manner.”          That

provision of the Custody Agreement grants DBTCA discretion

regarding how it may execute Rado’s orders.        It preserves

DBTCA’s right to execute orders “in any commercially reasonable

manner the Bank deems appropriate,” including by selecting “the

brokers, dealers, counterparties or other intermediaries the

Bank uses.”    The requirement that DBTCA execute Rado’s orders in

a commercially reasonable “manner” did not impose on DBTCA any

requirement to ensure that Rado’s advisor selected commercially

reasonable “investments.”

     Rado also cannot premise its breach of contract Claim on a

theory that the Custody Agreement prohibited DBTCA from

extending a credit to the Custody Account.       Although the Custody

Agreement provides that DBTCA “may” decline to execute Rado’s

purchase orders if DBTCA “is not satisfied . . . that [Rado]

will have sufficient available funds or credit in [its]

Account,” it does not prohibit DBTCA from extending credit to

the account.   Instead, the Custody Agreement contemplates that

the Custody Account may be overdrawn.       It provides that Rado’s


                                    14
     Case 1:18-cv-06768-DLC Document 44 Filed 04/25/19 Page 15 of 25



property “shall be security for . . . any loans, overdrafts or

other credit extended to [Rado].”        It also assigns to Rado the

obligation to indemnify DBTCA “for any losses, costs or expenses

the Bank incurs if [Rado] fail[s] to furnish immediately

available funds when required to pay for [its] transactions and

expenses.”

     Finally, Rado’s related contention that DBTCA issued

“incomplete and inaccurate” account statements does not state a

claim for breach of contract.     The Custody Agreement specifies

that any objections to an account statement must be provided “in

writing within thirty (30) days after the date of the Account

Statement,” or else “it will be agreed that [Rado] ha[s] no

objections to the Account Statement.”        Thus, none of Rado’s

breach of contract theories survives the plain terms of the

Custody Agreement.

     Rado attempts to bolster its claim for breach of contract

by asserting that, through certain contract provisions and the

covenant of good faith and fair dealing, the Custody Agreement

incorporates various rules and laws with which DBTCA did not

comply.   For example, Rado asserts that the Custody Agreement

incorporates all provisions of the Handbook for Custody Services

published by the Office of the Comptroller of the Currency

(“OCC”) in January 2002 (the “OCC Handbook”).        Rado also asserts

that the Custody Agreement incorporates certain “free-riding


                                    15
     Case 1:18-cv-06768-DLC Document 44 Filed 04/25/19 Page 16 of 25



rules,” including Regulation U, 12 C.F.R. § 221, and Regulation

T, 12 C.F.R. § 220.

     Rado is incorrect for several reasons.        First, none of

these provisions are expressly incorporated into the Custody

Agreement.    Nor does the Custody Agreement even reference these

provisions.    It contains an integration clause stating that the

Custody Agreement “reflects the entire agreement between [Rado]

and the Bank with respect to the subject matter hereof . . . .”

“[B]y defining the scope of their agreement in a merger clause,

[the parties] have intended to require the full application of

the parol evidence rule in order to bar the introduction of

extrinsic evidence to alter, vary or contradict the terms of the

writing.”    Sec. Plans, Inc. v. CUNA Mut. Ins. Soc., 769 F.3d

807, 816 (2d Cir. 2014) (citation omitted).

     Second, to the extent Rado relies on the covenant of good

faith and fair dealing, the covenant “can only impose an

obligation consistent with other mutually agreed upon terms in

[a] contract.”    Broder v. Cablevision Sys. Corp., 418 F.3d 187,

198-99 (2d Cir. 2005) (citation omitted).       “It does not add to

the contract a substantive provision not included by the

parties.”    Id. at 199 (citation omitted).     The Custody Agreement

enumerated DBTCA’s obligations and expressly provided that DBTCA

would not be liable for Rado’s investment decisions or any

resulting deficiencies in its account.       Rado cannot alter the


                                    16
      Case 1:18-cv-06768-DLC Document 44 Filed 04/25/19 Page 17 of 25



terms of the Custody Agreement by incorporating all the terms of

the OCC Handbook and certain regulations through the covenant of

good faith and fair dealing.

      Third, to the extent Rado contends that these rules and

laws explain the “reason for” certain contractual provisions,

they cannot be used to create ambiguity in an otherwise

unambiguous agreement.      “Ambiguity is determined within the four

corners of the document.”      Brad H. v. City of New York, 17

N.Y.3d 180, 186 (2011). 5    A court may not reference sources

outside the text of the contract when making this inquiry.              In

re MPM Silicones, 874 F.3d at 795.        Accordingly, Rado’s Claim

for breach of contract must be dismissed.

II.   Aiding and Abetting

      “Under New York law, the elements of aiding and abetting a

breach of fiduciary duty . . . and aiding and abetting a fraud

are substantially similar.”      SPV Osus Ltd. v. UBS AG, 882 F.3d

333, 345 (2d Cir. 2018) (citation omitted).         “To establish

liability for aiding and abetting fraud under New York law, the



5 Even if these rules and regulations were incorporated into the
Custody Agreement, the provisions of the OCC Handbook to which
Rado cites describe best practices as opposed to binding rules.
For example, Rado cites to language in the OCC Handbook that
provides: “Contract provisions should provide for reversal of
the transaction if the trade fails or a specified amount of time
passes.” As the OCC Handbook expressly recognizes, “A custody
relationship is contractual, and services performed for a
customer may vary.”


                                     17
     Case 1:18-cv-06768-DLC Document 44 Filed 04/25/19 Page 18 of 25



plaintiffs must show (1) the existence of a fraud; (2) the

defendant’s knowledge of the fraud; and (3) that the defendant

provided substantial assistance to advance the fraud’s

commission.”   Krys v. Pigott, 749 F.3d 117, 127 (2d Cir. 2014).

Similarly, “[a] claim for aiding and abetting a breach of

fiduciary duty requires: (1) a breach by a fiduciary of

obligations to another, (2) that the defendant knowingly induced

or participated in the breach, and (3) that plaintiff suffered

damage as a result of the breach.”       Lerner, 459 F.3d at 294

(citation omitted).

     Under either cause of action, “[a]ctual knowledge is

required to impose liability on an aider and abettor.”         Krys,

749 F.3d at 127 (citation omitted).       Actual knowledge must be

distinguished from “constructive knowledge,” “which is the

knowledge that one using reasonable care or diligence should

have, and therefore that is attributed by law to a given

person.”   Id. (quoting Black’s Law Dictionary 950 (9th ed.

2009)).    “[A] complaint adequately alleges the knowledge element

of an aiding and abetting claim when it pleads not constructive

knowledge, but actual knowledge of the fraud as discerned from

the surrounding circumstances.”      Id. (citation omitted).      “A

company’s rejection of certain transactions on the basis that

they were potential vehicles for fraud does not constitute a

factual basis for the assertion that the company’s officials


                                    18
        Case 1:18-cv-06768-DLC Document 44 Filed 04/25/19 Page 19 of 25



actually knew that the fraud was, in fact, occurring.”            Id.

(citation omitted).

     Both causes of action also require that the defendant

“provide[] ‘substantial assistance’ to the primary violator.”

Lerner, 459 F.3d at 294 (defining knowing participation in a

breach of fiduciary duty as “substantial assistance”).

“Substantial assistance occurs when a defendant affirmatively

assists, helps conceal or fails to act when required to do so,

thereby enabling the breach to occur.”          SPV Osus Ltd., 882 F.3d

at 345 (citation omitted).        “The mere inaction of an alleged

aider and abettor constitutes substantial assistance only if the

defendant owes a fiduciary duty directly to the plaintiff.”               Id.

at 346 (citation omitted).

     DBTCA does not dispute the existence of an underlying fraud

by Haberer or Haberer’s breach of the fiduciary duty he owed to

Rado.    DBTCA contends, however, that Rado has not sufficiently

alleged that DBTCA either knew of or substantially assisted the

underlying fraud or breach of fiduciary duty.           DBTCA is correct.

     Rado does not plead facts sufficient to give rise to a

“strong inference” that DBTCA had actual knowledge of Haberer’s

underlying fraud or breach of fiduciary duty.           See Lerner, 459

F.3d at 293.     Rado principally alleges that DBTCA had actual

knowledge of Haberer’s fraud based on (1) Deutsche Bank S.A. and

DBTCA’s prior relationship with Holdings and its affiliates; (2)


                                       19
     Case 1:18-cv-06768-DLC Document 44 Filed 04/25/19 Page 20 of 25



Haberer’s association with one or more of these entities and his

previous interactions with DBTCA; (3) Figueredo’s provision of

banking services to certain affiliates of Holdings; (4) the

SEC’s issuance of a Cease-and-Desist Order to LLC; (5) Deutsche

Bank SA’s decision to close certain accounts related to Holdings

and its affiliates; (6) Figueredo’s request to transfer some of

these accounts to DBTCA; (7) Figueredo’s management of the Rado

Custody Account at DBTCA; (8) Haberer’s decision to invest in

securities related to those subject to the SEC Cease-and-Desist

Order; and (9) DBTCA’s awareness that Haberer’s December 2017

and January 2018 sale orders were failing at the same time that

his buy orders were executing.

     These allegations support little more than an inference

that DBTCA had constructive knowledge that Haberer was

affiliated with an entity subject to an SEC Cease-and-Desist

Order.   Rado does not allege that Haberer held himself out as an

agent of LLC, the entity subject to the SEC Cease-and-Desist

Order.   Nor does Rado allege that LLC was counterparty to any of

the purchase orders Haberer placed.      Rado also does not allege

that Haberer purchased notes that were in fact subject to the

SEC Cease-and-Desist Order; it only alleges that the securities

Haberer purchased were “related” to those notes or issued by

entities subject to the SEC Cease-and-Desist Order.         Finally,

Rado’s allegations that DBTCA did not inquire into the


                                    20
     Case 1:18-cv-06768-DLC Document 44 Filed 04/25/19 Page 21 of 25



legitimacy of Haberer’s purchase or sale orders despite

knowledge of two failed sales transactions “does not constitute

a factual basis for the assertion that the [DBTCA’s] officials

actually knew that the fraud was, in fact, occurring.”         Krys,

749 F.3d at 127 (citation omitted).      Rado essentially admits

these insufficiencies in its Claims when it argues that “inquiry

notice was triggered by the first failed transactions,” that

DBTCA “knew or should have known” of Haberer’s fraudulent

scheme, and that “an investigation . . . would have revealed [to

DBTCA] the true situation of the converted funds.”

     Rado also fails to allege that DBTCA provided “substantial

assistance” to Haberer’s fraud or breach of fiduciary duty.

Rado principally alleges that DBTCA should have investigated or

reversed Haberer’s January 2018 purchase orders because

Haberer’s corresponding sell orders were failing to execute and,

if Haberer did not execute the sales, the purchases would result

in a deficit in the Custody Account.      Rado does not allege,

however, that DBTCA took any affirmative steps to further or

conceal Haberer’s fraud.    Instead, it claims that Rado

substantially assisted Haberer’s fraud by failing to “properly

monitor and oversee” Haberer’s investment decisions and by

executing his purchase orders in the ordinary course of

business.   As described above, however, “mere inaction” cannot

constitute substantial assistance unless “the defendant owes a


                                    21
      Case 1:18-cv-06768-DLC Document 44 Filed 04/25/19 Page 22 of 25



fiduciary duty directly to the plaintiff.”        SPV Osus Ltd., 882

F.3d at 346 (citation omitted).       Rado does not allege -- nor

could it -- that DBTCA owes Rado any duties outside those set

forth in the Custody Agreement.       Without facts supporting the

existence of a fiduciary duty between Rado and DBTCA, Rado has

not adequately pleaded that DBTCA “substantially assisted” in

Haberer’s fraud or Haberer’s breach of fiduciary duty.

      Rado argues that, even if DBTCA did not have a fiduciary

duty, the Court of Appeals in Lerner has affirmed that banks

have “a duty to safeguard trust funds deposited with them when

confronted with clear evidence indicating that those funds are

being mishandled.”    Lerner, 459 F.3d at 295.       Rado contends that

Haberer’s purchase orders -- and the failure of the first two

transactions -- placed DBTCA under a duty to make “a reasonable

inquiry and endeavor to prevent a diversion.”         Id. (citation

omitted).   But Lerner addressed a bank’s duties with respect to

alleged trust accounts -- specifically attorney trust accounts

where banks were required by law to report overdrafts -- where

the “scale and scope” of dishonored checks exceeded a “chronic

and extremely serious insufficiency of funds.”         Id. at 279, 288-

90.   Rado claims that its Custody Account held by DBTCA is

“basically” or “essentially” a trust account and that DBTCA

“knew that the Rado account was a trust account with the

attendant requirements and obligations to beneficiaries.”           Rado


                                     22
       Case 1:18-cv-06768-DLC Document 44 Filed 04/25/19 Page 23 of 25



cannot impose the additional duty described in Lerner based on

the unsupported allegation that its Custody Account is

“basically” or “essentially” a trust account.          The Custody

Account is governed by a contract between DBTCA and Rado that

specifically enumerated DBTCA’s limited duties.          The Custody

Agreement did not identify the account as a trust account.               Nor

does the pattern of overdrafts created by Haberer’s January 2018

orders approach the scale of deficiency required to put DBTCA on

notice of any duty to investigate.

III.    Gross Negligence

       Generally, the scope of recovery in negligence actions in

New York is limited by the economic loss rule.          Under this rule,

a defendant is not liable to a plaintiff for the latter’s

economic loss in the absence of any personal injury or property

damage unless there exists “a special relationship that requires

the defendant to protect against the risk of [such economic]

harm to the plaintiff.”      532 Madison Ave. Gourmet Foods, Inc. v.

Finlandia Center, Inc., 96 N.Y.2d 280, 289 (2001).           “[C]ourts

have applied the economic loss rule to prevent the recovery of

damages that are inappropriate because they actually lie in the

nature of breach of contract as opposed to tort.”           Hydro

Investors, Inc. v. Trafalgar Power Inc., 227 F.3d 8, 16 (2d Cir.

2000).    “It is a well-established principle that a

simple breach of contract is not to be considered a tort unless


                                      23
        Case 1:18-cv-06768-DLC Document 44 Filed 04/25/19 Page 24 of 25



a legal duty independent of the contract itself has been

violated.”     Dormitory Auth. v. Samson Construction Co., 30

N.Y.3d 704, 711 (2018) (citation omitted).

     Rado’s Claim for gross negligence is barred by the economic

loss rule.     Rado’s Claim for gross negligence turns on its

allegation that DBTCA “failed to adequately monitor and respond

to red flags and suspicious activity within Rado’s account.”

Specifically, Rado contends that DBTCA was grossly negligent for

failing to cancel or reverse Haberer’s purchase orders when it

was aware that Haberer’s corresponding sell orders were failing

to execute.     These allegations are substantively identical to

those which underlie Rado’s Claim for breach of contract.

     The injuries that Rado alleges it suffered from DBTCA’s

gross negligence are economic in nature.          Rado’s ability to

recover for these injuries is limited by the terms of the

Custody Agreement, which defines the scope of DBTCA’s duties to

Rado.    As discussed above, the Custody Agreement disclaims any

duty of DBTCA to advise Rado or Haberer regarding the

suitability of investment decisions “regardless of any

information the Bank has about [Rado] or the investment or its

issuer.”     It further provides that Rado, not DBTCA, would be

liable for any debit or overdraft in the Custody Account.             The

2012 and 2016 POAs affirm the limited scope of DBTCA’s duties,

requiring Rado to indemnify DBTCA for any losses or liabilities


                                       24
     Case 1:18-cv-06768-DLC Document 44 Filed 04/25/19 Page 25 of 25



arising out of any action or inaction by Haberer.         Because

Rado’s claims sound in contract and are governed by the terms of

the Custody Agreement, DBTCA’s motion to dismiss Rado’s Claim

for gross negligence is granted.

                              Conclusion

     DBTCA’s December 5, 2018 motion is granted and the Claims

are dismissed.


Dated:    New York, New York
          April 25, 2019


                               ________________________________
                                          DENISE COTE
                                 United States District Judge




                                    25
